Title: From Thomas Jefferson to Thomas Mann Randolph, 7 June 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia June 7. 98.
          
          I wrote to my dear Martha on the 31st. of May. hers of the 12th. May is the last I have recieved from Belmont. I have now determined to leave this on the 20th. inst. I shall be obliged to you therefore to order Jupiter to set out in time to be at Fredericksburg on Sunday the 24th. instant. he must bring my chair, and three horses, because I have a workman to carry with me. this admits him to set out on Saturday morning the 23d. and consequently allows another post to arrive at Milton  with any change of orders should any thing arise the ensuing week to occasion a change, though I have not the least idea any thing will. yet be so good as to call for your letters arriving at Milton Friday the 22d. in time to give Jupiter his final orders that evening.I send you some further dispatches from our envoys. to the intelligence these contain, I may add I believe on good grounds (tho not quite certain) that Pinckney is gone to the South of France for the health of his family, Marshall to Amsterdam (but whether on his way here for orders or not is not entrusted to us) and Gerry remains at Paris. it is suspected, & indeed believed that a schism has taken place between Gerry & his colleagues. possibly therefore Gerry may make a treaty with the Directory if the brig Sophia does not arrive too soon to let it be compleated. it is evident that a relinquishment of claims for spoliations (which the instructions to our envoys authorised) might have been proposed as an equivalent for the loan the French asked as a token of friendship. yet this relinquishment appears never to have been offered by the envoys. it is clear however they did not dream of war between the two countries, much less that it would be commenced by us & bottomed on what they had written. however it is pretty substantially begun by the several bills past; & to put it beyond the possibility of avoidance you will see in the papers resolutions brought in to declare the treaty void, & to authorize general reprisals. the President refused to recieve a new Consul general (Dupont) from France, who in consequence departed with Volney & others for France last Monday. Colo. Innes’s situation is desperate. we look to every day to be his last. my tenderest affections to my dearest Martha, and to the little ones, and every cordial wish for yourself. Adieu.  P.S. mr Eppes & Maria set out the 20th. inst. from Eppington for Monticello. mrs Trist & mr Trist leave this in a few days for Albemarle.
        